Citation Nr: 1009704	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  03-20 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than September 
15, 1993, for the grant of service connection for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial staged rating in excess of 10 
percent for PTSD, prior to April 1, 1999.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran had active service from October 1969 until 
February 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Wichita, Kansas.

The November 2002 rating decision on appeal awarded service 
connection for PTSD and assigned a 10 percent evaluation 
effective July 22, 1999.  The Veteran initiated appeals both 
as to the rating percentage and effective date assigned.  
While a protracted discussion as to the procedural history of 
the increased rating issue is not necessary, the Board notes 
that a May 2004 Board decision granted a 70 percent rating 
for PTSD, from July 22, 1999 through January 3, 2002, and 
granted a 100 percent rating for PTSD from January 4, 2002.  
A subsequent March 2005 Board decision granted a 100 percent 
evaluation from July 22, 1999.  

A March 2006 Board decision assigned an earlier effective 
date of September 15, 1993, but not earlier, for the grant of 
service connection for PTSD.  The Board observed that while 
the Veteran submitted his claim for service connection on 
July 15, 1993, PTSD was initially demonstrated on a VA 
examination conducted on September 15, 1993.  An April 2006 
rating decision implemented the Board's March 2006 decision 
and assigned a 10 percent initial staged rating for PTSD, 
effective from September 15, 1993 through March 31, 1999, and 
a 100 percent staged initial rating effective from April 1, 
1999.

The Veteran appealed the March 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The parties submitted a Joint Motion for Partial Remand 
(Joint Motion) in July 2008.  The Joint Motion noted that the 
Board did not adequately explain why the September 1993 date 
of the VA examination was the earliest effective date 
permissible.  The Joint Motion noted that the Board should 
have considered the fact that the VA examiner's opinion and 
diagnosis of PTSD were based chiefly on the Veteran's history 
of problems that predated both the VA examination and the 
receipt of his original claim.  There was also evidence of 
continuity of symptomatology that the Board should have 
considered.  To the extent that the Board was unable to 
conclude that the medical evidence supported a finding that 
the Veteran's PTSD was demonstrated at least as early as his 
application for benefits, the Board should obtain a medical 
opinion as to whether it was at least as likely as not that 
the Veteran demonstrated PTSD at the time of his application. 

By order dated in August 2008, the Court granted the Joint 
Motion and remanded that part of the Board's decision that 
denied an effective date earlier than September 15, 1993, for 
the grant of service connection for PTSD for compliance with 
the instructions in the Joint Motion.  The case is now before 
the Board for final appellate consideration.

The issue of entitlement to an initial staged rating in 
excess of 10 percent for PTSD, prior to April 1, 1999, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  The Veteran separated from service in February 1974; he 
did not file a claim for compensation for PTSD within 1 year 
from separation.

2.  The Veteran first filed a claim of entitlement to service 
connection for a psychiatric disability on July 15, 1993.

3.  The Veteran's initial claim was denied by the RO in an 
unappealed November 1993 rating decision.

4.  The Veteran's request to reopen a claim of entitlement to 
service connection for PTSD was received on July 22, 1999.

5.  New and material evidence received to reconsider and 
grant service connection for PTSD included supplemental 
service medical records.


CONCLUSION OF LAW

The legal criteria for assignment of an effective date of 
July 15, 1993, for the award of service connection for PTSD 
have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.156(c), 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal as to the earlier effective date issue.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

The Veteran contends that the effective date for the grant of 
service connection for PTSD should be July 15, 1993, the date 
of receipt of his original claim for service connection.  

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  The effective date for the 
grant of service connection is the day following separation 
from active service or date entitlement arose if a claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  
Generally, the effective date of an award based on a claim 
reopened after final adjudication is the date of receipt of 
claim or the date the entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400(r).

However, under 38 C.F.R. § 3.156(c), where the new and 
material evidence consists of a supplemental report from the 
service department, received before or after the decision has 
become final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to the Department of Veterans Affairs.  Also 
included are corrections by the service department of former 
errors of commission or omission in the preparation of the 
prior report or reports and identified as such.  The 
retroactive evaluation of disability resulting from disease 
or injury subsequently service connected on the basis of the 
new evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly except as it may be affected by 
the filing date of the original claim.

In the present case, the Veteran was discharged from active 
service in February 1974.  He submitted a claim of 
entitlement to service connection for PTSD on July 15, 1993.  
The claim was denied by the RO in November 1993.  The Veteran 
did not appeal that determination and it became final.  38 
U.S.C.A. § 7105 (West 2002).

In concluding that the November 1993 rating determination 
became final, the Board acknowledges the Veteran's arguments 
that such decision is eligible for reconsideration.  
Specifically, the Veteran, through his attorney, argues that 
an effective date of July 15, 1993, the date of his original 
claim, is possible here through application of 38 C.F.R. § 
3.156(c).

It is contended that the Veteran successfully established 
entitlement to reconsideration of his previously denied 1993 
claim by submitting new and material evidence in the form of 
supplemental service department records.  Such records, which 
consisted of operational reports, corroborated the Veteran's 
claimed stressors of exposure to mortar and rocket attacks 
while serving in Vietnam.  The Veteran argues that, because 
the grant of service connection in November 2002 was 
necessarily predicated on the supplemental service department 
records, 38 C.F.R. § 3.156(c) applies, forcing 
reconsideration of the final denial in November 1993 and 
enabling an effective date of July 15, 1993, the filing date 
of the original claim.

The Board finds that 38 C.F.R. § 3.156(c) is applicable in 
the present case.  In June 2002, the VA received additional 
service department records which served as a basis to 
reconsider and grant the claim for service connection for 
PTSD, previously denied by the now "reconsidered" November 
1993 rating decision.  

The Board also finds that an effective date of July 15, 1993, 
the filing date of the original claim, is warranted for the 
grant of service connection for PTSD.  In so finding, the 
Board is aware that PTSD was not initially diagnosed until 
the September 15, 1993, VA examination.

Nevertheless, the Board finds that the September 1993 VA 
examination report demonstrates that it is at least as likely 
as not that the Veteran had PTSD at the time of his July 1993 
claim.  The report sets forth the Veteran's own history of 
PTSD symptoms dating at least as early as the July 1993 
claim, and relates that this history was reliable.  In the 
Board's opinion, the fact that the Veteran's history was 
deemed reliable indicates that his PTSD more than likely 
existed at the time of his July 1993 claim.  

The September 1993 VA examination report also provides an 
Axis I diagnosis of certainly major depression with some 
post-traumatic stress which was chronic.  In the Board's 
opinion, the fact that the Veteran's post-traumatic stress 
was noted to be chronic also indicates that it more than 
likely existed at the time of his July 1993 claim.  

In addition, the Veteran's own testimony as to observable 
psychiatric symptoms since separation from service indicates 
that it is at least as likely as not that he had PTSD at time 
of July 1993 claim.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Based on the foregoing, the Veteran is entitled to an earlier 
effective date of July 15, 1993, for the grant of service 
connection for PTSD.  This is the earliest permissible 
effective date available, as the Veteran did not submit his 
initial claim for service connection for PTSD within one year 
of his separation from service.  38 C.F.R. § 3.400(b)(2).


ORDER

An effective date of July 15, 1993, for an award of service 
connection for PTSD is granted, subject to governing criteria 
applicable to the payment of monetary benefits.


REMAND

At the time of the March 2006 Board decision, the issue of 
entitlement to an increased initial rating for PTSD, and the 
issue of entitlement to an earlier effective date for the 
award of service connection for PTSD, had been developed for 
appellate consideration.  The maximum schedular rating (100 
percent initial rating) had been awarded for PTSD, effective 
from July 22, 1999.  However, as noted above, the March 2006 
Board decision assigned an earlier effective date of 
September 15, 1993 for the award of service connection for 
PTSD.  An April 2006 rating decision implemented the Board 
decision and assigned a 10 percent initial staged rating for 
PTSD, effective from September 15, 1993 through March 31, 
1999, and a 100 percent staged initial rating effective from 
April 1, 1999.  While the Veteran and his representative were 
provided notice of the determination, a supplemental 
statement of the case was not issued as to the issue of 
entitlement to an initial staged rating in excess of 10 
percent for PTSD, prior to April 1, 1999.  Further, the Board 
decision above has granted an earlier effective date of July 
15, 1993 for the award of service connection for PTSD.  The 
RO must be afforded the opportunity to assign an initial 
disability rating effective from July 15, 1993 prior to 
appellate consideration.  The Veteran is presumed to be 
seeking the maximum benefit available, and has not withdrawn 
his appeal as to the initial rating assigned for PTSD.  As 
such, the appeal for an increased initial rating for PTSD, 
for the period prior to April 1, 1999, remains for appellate 
consideration.  

In view of the foregoing, the case is hereby remanded to the 
RO for the following action:

Issue a rating decision which implements 
the Board decision above which grants an 
earlier effective date of July 15, 1993 
for the award of service connection for 
PTSD, and assign an initial rating for 
PTSD effective from July 15, 1993.  If 
the maximum schedular rating (100 
percent) is not assigned for any period 
during the rating period on appeal from 
July 15, 1993 through March 31, 1999, 
issue a supplemental statement of the 
case to the Veteran and his 
representative, as to the issue of 
entitlement to an increased initial 
rating prior to April 1, 1999, and afford 
a reasonable period to respond.  
Thereafter, the case should be returned 
to the Board for appellate consideration, 
as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


